"Towns are liable for damages happening to any person . . . traveling upon a bridge, culvert, or sluiceway . . . upon any highway, by reason of any obstruction, defect, insufficiency, or want of repair of such bridge, culvert, or sluiceway which renders it unsuitable for the travel thereon." Laws 1893, c. 59, s. 1. "Culvert" is here used in its ordinary sense, namely, a covered drain under a road, designed for the passage of water. The jury would be warranted in finding that the plaintiff's injury happened by reason of a defect, insufficiency, or want of repair of a culvert, within the meaning of the statute.
The plaintiff's evidence tended to show that her failure to file a proper statement of her claim within ten days after receiving her injury (P. S., c. 76, s. 7) was due to her ignorance of the law, and was without any neglect or fault upon her part. It justified the court's finding (Bolles v. Dalton, 59 N.H. 479; Kelsea v. Manchester, 64 N.H. 570); and the finding is conclusive upon the parties. Sewell v. Webster, 59 N.H. 586; Page v. Campton, 63 N.H. 197.
Exceptions overruled.
SMITH, J., did not sit: the others concurred. *Page 274